Broyles, C. J.
1. The alleged newly discovered evidence is not of such a character as would probably produce a different verdict upon another trial. The “newly discovered” witness is a brother of the accused,'lives with him, and was present at the trial of this case. The judge, in passing on the ground of the motion for a new trial based on this alleged newly discovered evidence, was authorized to find that this evidence would have been discovered before the trial if the defendant or his counsel had exercised proper diligence in the premises. Furthermore, the supporting.affidavit of the witness in question is defective, in that it fails to give the names of his associates. See Smith v. State, 34 Ga. App. 172 (1) (128 S. E. 699), and citation.
2. The verdict was authorized by the evidence.

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of illness.